On Application for Rehearing.
PER CURIAM.
Plaintiff has filed three separate briefs, and defendant has filed the same number in reply.
The decision of the court turned solely upon the following sentence in the contract for insurance:
“It is further agreed that the company shall incur no liability under this application until it has been received, approved and the policy issued and delivered and the full first premium stipulated in the policy has actually been paid to and accepted by the company during the lifetime of the life proposed.”
The defendant refused to accept the money when tendered, and likewise refused to deliver the policy. We held, that the defendant company reserved that right by the language above quoted. We find nothing in the briefs of counsel that justifies the court in changing its opinion or the decision heretofore rendered.
The application for rehearing is therefore denied.